DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 4, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “risk criterion” is not sufficiently defined in the specifications to provide parameters for quantifying risk criteria. For purposes of examination, “risk criterion” is interpreted as “an aircraft’s chance of collision with an obstacle, measured by the distance from the aircraft to an obstacle.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schultz et al. (U.S. Patent Application Publication No. 20100292871 and hereinafter, “Schultz”).

Regarding claim 1, Schultz teaches the method for generating and following an optimized flight trajectory of an aircraft, the method comprising: 
a determination step, implemented by a determination module, comprising determining a long-term flight trajectory from an obstacle prediction model;
Schultz [0015] discloses a surveillance and guidance system configured to determine an intended trajectory of an aircraft, and a flight computer configured to track obstacles and generate guidance commands for collision avoidance.
a following step, implemented by a following module, comprising the aircraft flying by following the long-term flight trajectory;
Schultz [0080] discloses that the aircrafts may follow a flight path, which may include a trajectory that has a longer duration.
an update step, implemented iteratively by an update module, comprising updating the long-term trajectory from a short-term trajectory, the short-term trajectory being determined as a function of characteristics of at least one obstacle detected during following of the long-term flight trajectory by the aircraft and as a function of a predetermined risk criterion threshold, the short- term flight trajectory being determined to avoid the detected obstacle likely to be encountered by the long-term flight trajectory.  
Schultz [0019] discloses that the data regarding flight plans and air traffic data may be uploaded automatically. Schultz also discloses the flight computer generating guidance commands and flight paths to control collision avoidance from an obstacle.
Schultz [0073] discloses that if the aircraft is above or below the intended trajectory threshold, the trajectory adjustment procedure will maneuver the aircraft back onto its intended trajectory or equivalent trajectory suitable for furtherance of the intended mission. Schultz also discloses that the navigation or surveillance information may be updated iteratively.
Schultz [0080] discloses that the aircrafts may follow a flight path, which may include a trajectory that has a longer duration.
The Examiner notes that “short-term trajectory” has been interpreted to mean a flight path for collision avoidance as defined in the instant specifications on Page 3 Lines 5-7.
Schultz Figure 5 (shown below) depicts guidance of an aircraft toward a target while performing obstacle avoidance.

    PNG
    media_image1.png
    613
    813
    media_image1.png
    Greyscale


Regarding claim 7, Schultz teaches the method according to claim 1, wherein:	
the long-term flight trajectory is determined in the first determination step, in addition, from meteorological data transmitted to the determination module from a device on the ground.  
Schultz [0006] discloses Ground Based Transceivers (GBTs) that relay ground-based radar information.
Schultz [0042] discloses that Automatic Dependent Surveillance - Broadcast (ADS-B) transceivers may be used in conjunction with a GBT to provide flight information such as meteorological data to the Flight Information Service (FIS).

Regarding claim 8, Schultz teaches the system for generating and following an optimized flight trajectory of an aircraft, comprising:
a determination module configured to determine a long-term flight trajectory from an obstacle prediction model;
Schultz [0015] discloses a surveillance and guidance system configured to determine an intended trajectory of an aircraft, and a flight computer configured to track obstacles and generate guidance commands for collision avoidance.
a following module configured for the aircraft to fly by following the long- term flight trajectory; 
Schultz [0080] discloses that the aircrafts may follow a flight path, which may include a trajectory that has a longer duration.
an update module, implemented iteratively, configured to update the long- term trajectory from a short-term trajectory, the short-term trajectory being determined as a function of characteristics of at least one obstacle detected during following of the long-term flight trajectory by the aircraft and as a function of a predetermined risk criterion threshold, the short-term flight trajectory being determined to avoid the detected obstacle likely to be encountered by the long- term flight trajectory.   
Schultz [0019] discloses that the data regarding flight plans and air traffic data may be uploaded automatically. Schultz also discloses the flight computer generating guidance commands and flight paths to control collision avoidance from an obstacle.
Schultz [0073] discloses that if the aircraft is above or below the intended trajectory threshold, the trajectory adjustment procedure will maneuver the aircraft back onto its intended trajectory or equivalent trajectory suitable for furtherance of the intended mission. Schultz also discloses that the navigation or surveillance information may be updated iteratively.
Schultz [0080] discloses that the aircrafts may follow a flight path, which may include a trajectory that has a longer duration.
The Examiner notes that “short-term trajectory” has been interpreted to mean a flight path for collision avoidance as defined in the instant specifications on Page 3 Lines 5-7.
Schultz Figure 5 depicts guidance of an aircraft toward a target while performing obstacle avoidance.

Regarding claim 14, Schultz teaches the aircraft comprising a system according to claim 8.
Schultz [0015] discloses a surveillance and guidance system configured to determine an intended trajectory of an aircraft, and a flight computer configured to track obstacles and generate guidance commands for collision avoidance.
Schultz [0080] discloses that the aircrafts may follow a flight path, which may include a trajectory that has a longer duration.
Schultz [0019] discloses that the data regarding flight plans and air traffic data may be uploaded automatically.
Schultz [0073] discloses that the navigation or surveillance information may be updated iteratively.
Schultz [0019] also discloses the flight computer generating guidance commands and flight paths to control collision avoidance from an obstacle.
Schultz [0073] discloses that if the aircraft is above or below the intended trajectory threshold, the trajectory adjustment procedure will maneuver the aircraft back onto its intended trajectory or equivalent trajectory suitable for furtherance of the intended mission.
Schultz Figure 5 depicts guidance of an aircraft toward a target while performing obstacle avoidance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz.

Regarding claim 2, Schultz teaches the method according to claim 1, wherein:
the update step comprises: a detection substep, implemented by a detection submodule, comprising detecting at least one characteristic of at least one obstacle likely to be encountered by the long-term flight trajectory followed by the aircraft;
Schultz [0015] discloses a surveillance system used to detect obstacles. 
Schultz [0080] discloses avoiding small fixed or moving threats and avoiding large threats.
Schultz [0085] discloses the guidance command “avoid small threats.”
a first computation substep, implemented by a first computation submodule, comprising computing a criterion of risk of the obstacle or obstacles from the characteristic or characteristics detected in the detection substep;
Schultz [0065] discloses a collision emergency threshold, characterizing the collision emergency based on closure rate, angle of approach of threats.
Schultz [0069] elaborates on the collision emergency threshold determined based on distance between the aircraft and threats.
a first risk evaluation substep, implemented by a first risk evaluation submodule, comprising comparing the risk criterion with the predetermined risk criterion threshold, if the risk criterion is below the predetermined risk criterion threshold
Schultz [0071] and [0072] disclose when the risk criterion is below a certain threshold, the aircraft will not perform the collision emergency procedure intended for higher risk events, but rather would perform the collision avoidance or self-separation procedures.
the update step comprising: a first following substep, implemented by a first following submodule, comprising the aircraft continuing to fly by following the long-term flight trajectory;
Schultz [0019] discloses a flight computer that stores flight plans and navigation information, which may be updated automatically.
Schultz [0080] discloses that the aircrafts may follow a flight path, which may include a trajectory that has a longer duration.
a second following substep, implemented by a second following submodule, comprising the aircraft flying by following the short-term flight trajectory;
Schultz [0092] and [0094] disclose a “shortest path” in which the aircraft is maneuvered away from potential collision threats via a trajectory that would minimize the detour distance around threats.
a second determination substep, implemented by a second determination submodule, comprising determining a new long-term flight trajectory from a state of the aircraft corresponding to a final state of the short-term flight trajectory, from the obstacle prediction model and from an evaluation of risks of encountering obstacles.  
Schultz [0073] discloses that if the aircraft is above or below the intended trajectory threshold, the trajectory adjustment procedure will maneuver the aircraft back onto its intended trajectory or equivalent trajectory suitable for furtherance of the intended mission.
Schultz [0052] discloses that the CPU of the flight computer may perform calculations and execute algorithms to enable command and control systems to perform collision avoidance and provide guidance commands or 4D flight paths.
Schultz does not teach the exact language of:
if the risk criterion is above or equal to the predetermined risk criterion threshold, the update step comprising: a first determination substep, implemented by a first determination submodule, comprising determining the short-term flight trajectory from the characteristic or characteristics detected in the detection substep;
However, Schultz discloses in [0070] that if the aircraft exceeds a specified risk threshold, then the collision emergency procedure is performed, and in the case of a high risk collision emergency, the collision avoidance maneuver is defined as quick trajectory adjustments, as described in [0071].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schultz to alter the distance threshold to be a risk threshold, in which the higher the distance from the aircraft to the obstacle, the lower the risk, wherein the criterion would be quantified by distance. The Examiner notes that when the aircraft is below a distance threshold, as taught in the risk of collision is increased, thus the risk criterion is above or equal to the predetermined risk criterion threshold. 

Regarding claim 3, Schultz teaches the method according to claim 2, wherein:
the first determination substep comprises determining the short-term flight trajectory from the obstacle prediction model modified by the characteristic or characteristics detected in the detection substep.  
Schultz [0053] discloses that the Flight Management System (FMS) enables an operator or air traffic control to modify guidance commands in the presence of obstacles and issue guidance commands or flight paths accordingly.

Regarding claim 4, Schultz teaches the method according to claim 2, wherein:
the first determination substep comprises determining the short-term flight trajectory from, in addition, a distance between the aircraft and a terrain flown over by the aircraft.  
Schultz [0010] discloses that maintaining a minimum altitude from terrain using altitude sensors, and thus capable of determining distance between aircraft and terrain, is known in the art.
Schultz [0015] discloses a flight computer that can generate 4D flight paths accounting for altitude for purposes of collision avoidance

Regarding claim 5, Schultz teaches the method according to claim 2, wherein:
the second determination substep comprises:  a second computation substep, implemented by a second computation submodule, comprising computing an auxiliary long-term flight trajectory from the final state of the short-term trajectory and from the obstacle prediction model;
Schultz [0073] discloses that if the aircraft is above or below the intended trajectory threshold, the trajectory adjustment procedure will maneuver the aircraft back onto its intended trajectory or equivalent trajectory suitable for furtherance of the intended mission.
Schultz [0052] discloses that the CPU of the flight computer may perform calculations and execute algorithms to enable command and control systems to perform collision avoidance and provide guidance commands or 4D flight paths.
a second risk evaluation substep, implemented by a second risk evaluation submodule, comprising evaluating the risk of an obstacle being encountered by the auxiliary long-term flight trajectory;
Schultz [0070] discloses a collision emergency procedure which executes quick and significant trajectory adjustments optimized for and performed by the aircraft as a “last resort” right before a collision becomes unavoidable.
The Examiner notes that an emergency imminent collision is a higher risk than other collision avoidance procedures disclosed by Schultz.
if the computed auxiliary long-term flight trajectory is likely to pass through an area with risk, the second determination substep resumes at the second computation substep, otherwise, the new long-term flight trajectory corresponds to the auxiliary long-term flight trajectory.  
Schultz Figure 4 (shown below) depicts a guidance routine illustrating that if a potential collision is detected, the process would continue to a substep collision emergency, avoidance, or self-separation procedures. If potential collision is not detected, the guidance routine would continue.

    PNG
    media_image2.png
    879
    800
    media_image2.png
    Greyscale


Regarding claim 9, Schultz teaches the system according to claim 8, wherein:
the update module comprises: a detection submodule configured to detect at least one characteristic of an obstacle likely to be encountered by the long-term flight trajectory followed by the aircraft;
Schultz [0015] discloses a surveillance system used to detect obstacles. 
Schultz [0080] discloses avoiding small fixed or moving threats and avoiding large threats.
Schultz [0085] discloses the guidance command “avoid small threats.”
a first computation submodule configured to compute a criterion of risk of the obstacle or obstacles from the characteristic or characteristics detected by the detection submodule;
Schultz [0065] discloses a collision emergency threshold, characterizing the collision emergency based on closure rate, angle of approach of threats.
Schultz [0069] elaborates on the collision emergency threshold determined based on distance between the aircraft and threats.
a first risk evaluation submodule configured to compare the risk criterion with the predetermined risk criterion threshold, if the risk criterion is below the predetermined risk criterion threshold
Schultz [0071] and [0072] disclose when the risk criterion is below a certain threshold, the aircraft will not perform the collision emergency procedure intended for higher risk events, but rather would perform the collision avoidance or self-separation procedures.
the update module being configured to implement: a first following submodule configured for the aircraft to continue to fly by following the long-term flight trajectory;
Schultz [0019] discloses a flight computer that stores flight plans and navigation information, which may be updated automatically.
Schultz [0080] discloses that the aircrafts may follow a flight path, which may include a trajectory that has a longer duration.
a second following submodule configured for the aircraft to fly by following the short-term flight trajectory;
Schultz [0092] and [0094] disclose a “shortest path” in which the aircraft is maneuvered away from potential collision threats via a trajectory that would minimize the detour distance around threats.
and a second determination submodule configured to determine a new long- term flight trajectory from a state of the aircraft corresponding to a final state of the short-term flight trajectory, from the obstacle prediction model and from an evaluation of risks of encountering obstacles.  
Schultz [0073] discloses that if the aircraft is above or below the intended trajectory threshold, the trajectory adjustment procedure will maneuver the aircraft back onto its 
Schultz [0052] discloses that the CPU of the flight computer may perform calculations and execute algorithms to enable command and control systems to perform collision avoidance and provide guidance commands or 4D flight paths.
Schultz does not teach the exact language of:
if the risk criterion is above or equal to the predetermined risk criterion threshold, the update module being configured to implement: a first determination submodule configured to determine the short-term flight trajectory from the characteristic or characteristics detected by the detection submodule;
However, Schultz discloses in [0070] that if the aircraft exceeds a specified risk threshold, then the collision emergency procedure is performed, and in the case of a high risk collision emergency, the collision avoidance maneuver is defined as quick trajectory adjustments, as described in [0071].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schultz to alter the distance threshold to be a risk threshold, in which the higher the distance from the aircraft to the obstacle, the lower the risk, wherein the criterion would be quantified by distance. The Examiner notes that when the aircraft is below a distance threshold, as taught in the risk of collision is increased, thus the risk criterion is above or equal to the predetermined risk criterion threshold. 

Regarding claim 10, Schultz teaches the system according to claim 9, wherein:
the first determination submodule is configured to determine the short-term flight trajectory from the obstacle prediction model modified by the characteristic or characteristics detected by the detection submodule.  
Schultz [0010] discloses that maintaining a minimum altitude from terrain using altitude sensors, and thus capable of determining distance between aircraft and terrain, is known in the art.
Schultz [0015] discloses a flight computer that can generate 4D flight paths accounting for altitude for purposes of collision avoidance.

Regarding claim 11, Schultz teaches the system according to claim 9, wherein:
the first determination submodule is configured to determine the short-term flight trajectory from, in addition, a distance between the aircraft and a terrain flown over by the aircraft.  
Schultz [0053] discloses that the Flight Management System (FMS) enables an operator or air traffic control to modify guidance commands in the presence of obstacles and issue guidance commands or flight paths accordingly.

Regarding claim 12, Schultz teaches the system according to claim 9, wherein:
the second determination submodule comprises: a second computation submodule configured to compute an auxiliary long- term flight trajectory from the final state of the short-term trajectory and from the obstacle prediction model;
Schultz [0073] discloses that if the aircraft is above or below the intended trajectory threshold, the trajectory adjustment procedure will maneuver the aircraft back onto its intended trajectory or equivalent trajectory suitable for furtherance of the intended mission.
Schultz [0052] discloses that the CPU of the flight computer may perform calculations and execute algorithms to enable command and control systems to perform collision avoidance and provide guidance commands or 4D flight paths.
a second risk evaluation submodule configured to evaluate the risk of an obstacle being encountered by the auxiliary long-term flight trajectory;
Schultz [0070] discloses a collision emergency procedure which executes quick and significant trajectory adjustments optimized for and performed by the aircraft as a “last resort” right before a collision becomes unavoidable.
The Examiner notes that an emergency imminent collision is a higher risk than other collision avoidance procedures disclosed by Schultz.
if the computed auxiliary long-term flight trajectory is likely to pass through an area with risk, the second determination submodule reiterates implementation of the second computation submodule, otherwise, the new long-term flight trajectory corresponds to the auxiliary long-term flight trajectory.  
Schultz Figure 4 depicts a guidance routine illustrating that if a potential collision is detected, the process would continue to a substep collision emergency, avoidance, or self-separation procedures. If potential collision is not detected, the guidance routine would continue.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Cleaver et al. (U.S. Patent Application Publication No. 20190325756 and hereinafter, “Cleaver”).

Regarding claim 6, Schultz does not expressly teach the method according to claim 5, wherein:
if all the computed long-term flight trajectories are likely to pass through an area with risk, the flight trajectory followed by the aircraft corresponds to a flight trajectory with minimum risk.
Cleaver [0130] discloses path planning algorithms that are adapted based on minimizing the probability of an encounter with an obstacle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system disclosed in Schultz to incorporate following the trajectory with minimum risk, as taught in Cleaver, in order to “reduce the risk of UASs colliding with one another” (Cleaver [0116]).

Regarding claim 13, Schultz does not expressly teach the system according to claim 12, wherein:
if all the computed long-term flight trajectories are likely to pass through an area with risk, the flight trajectory followed by the aircraft corresponds to a flight trajectory with minimum risk.  
Fujisaki teaches:
if all the computed long-term flight trajectories are likely to pass through an area with risk, the flight trajectory followed by the aircraft corresponds to a flight trajectory with minimum risk.  
Cleaver [0130] discloses path planning algorithms that are adapted based on minimizing the probability of an encounter with an obstacle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidance system disclosed in Schultz to incorporate following the trajectory with minimum risk, as taught in Cleaver, in order to “reduce the risk of UASs colliding with one another” (Cleaver [0116]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pastor (U.S. Patent Application Publication No. 20140343761) discloses a system and method automatically control an emergency descent of an aircraft to a target altitude.
Fujisaki (U.S. Patent No. 6,748,325) discloses a method for determining a flight path for an aircraft system, for example, an unmanned aircraft system (UAS) for analyzing an intensity map relating to a three-dimensional space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662